Citation Nr: 0823673	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-28 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to service connection for a right shoulder 
disability. 

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to October 
1968. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Jurisdiction over the claims folders was subsequently 
transferred to the RO in Baltimore, Maryland.

The Board notes that the veteran disagreed with the RO's 
denial of service connection for a cervical spine disorder; 
however, on her VA Form 9, she specifically limited her 
appeal to the issues listed on the first page above.  The 
Board will limit its consideration accordingly.

The veteran failed to report for a VA Central Office hearing 
which was scheduled to be conducted in May 2008.  To the 
Board's knowledge, the veteran has offered no explanation as 
to why she was unable to appear and she has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2007) 
[failure to appear for a scheduled hearing treated as 
withdrawal of request].  

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND that follows 
the order section of this decision.


FINDINGS OF FACT

1.  Major depressive disorder is etiologically related to the 
veteran's service-connected left knee disability.

2.  A right shoulder disorder is etiologically related to the 
veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Major depressive disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2006).

2.  A right shoulder disability is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claims.  In addition, the evidence currently 
of record is sufficient to substantiate her claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  

Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of these claims, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that the claimed right shoulder and psychiatric disorders had 
their onset during her period of military service.  The first 
identification of such disorders occurred many years after 
the veteran left military service.  The veteran does contend 
that her right shoulder disability was caused by falls and 
the use of canes and crutches necessitated by her service-
connected left knee disability, and that the impact of her 
service-connected orthopedic impairment caused or aggravated 
her major depressive disorder.

The veteran was granted service-connection for a left knee 
disability in April 1969, and she carries current diagnoses 
consistent with a rotator cuff tear of the right shoulder, 
with a history of surgery.  The veteran also has a current 
psychiatric diagnosis of major depressive disorder.  The 
question which remains to be answered by the Board is whether 
the veteran's claimed right shoulder and psychiatric 
disabilities are proximately due to, or the result of, 
service-connected disability.  In that connection, there are 
several medical nexus opinions of record.  

The veteran was afforded a VA joints examination in July 2003 
and a medical opinion for the right shoulder was requested.  
The examiner noted that the veteran has had numerous falls 
when her left knee gave out, causing her to strike her right 
hand and right arm on the ground.  He stated his opinion that, 
"it is more likely than it is not likely that her right 
shoulder problem is related to her left knee problem because 
of the subsequent falls that she had when her left knee gave 
out."  

The veteran was also afforded a VA mental disorders 
examination in July 2003.  The examiner stated his opinion 
that, "the veteran's major depressive symptoms are secondary 
primarily to her service-connected knee condition and other 
related physical problems."  He reasoned that the veteran's 
history suggests that when her knee condition worsened and she 
had to stop working, her depression became quite significant, 
and this is when she began receiving treatment for her 
depression.  The examiner further stated that his opinion that 
the veteran's depression is service-connected is rendered 
"with a high degree of confidence."  

In a VA behavioral health outpatient report in June 2003, and 
repeated thereafter, a VA examiner stated his opinion that 
the veteran's depression was, "much more likely than not due 
to her chronic orthopedic pain, and from her physical 
disability due to her chronic orthopedic problems."

The Board finds that this is not a situation where the 
evidence for and against service connection is in equipoise.  
Rather, the evidence strongly favors the veteran with no 
contradictory opinions.  The Board acknowledges that there is 
evidence of motor vehicle accidents in the 1990s, which 
resulted in injury to the neck and shoulders.  However, this 
is not necessarily inconsistent with a finding that the 
current right shoulder disability is proximately due to or 
the result of the left knee disability.  Significantly, there 
is no medical opinion of record that specifically discounts a 
nexus between the claimed right shoulder and psychiatric 
disorders and the left knee.  

In sum, there is uncontradicted medical opinion evidence 
which relates a right shoulder disability and major 
depressive disorder to service-connected disability.  For the 
reasons expressed above, the Board concludes that service 
connection for major depressive disorder and a disability of 
the right shoulder is in order. 


ORDER

Entitlement to service connection for major depressive 
disorder is granted.

Entitlement to service connection for a right shoulder 
disability is granted. 


REMAND

With respect to the left shoulder, the veteran does not 
assert that her left shoulder was injured in a fall, but that 
it was injured through the use of canes and crutches.  There 
is no nexus opinion of record that establishes an etiological 
relationship between the left shoulder disability and 
service-connected disability.  The July 2003 examiner did not 
address the left shoulder when giving his favorable opinion 
with respect to the right shoulder.  Indeed, there is 
evidence that the veteran suffered an injury to her neck and 
shoulders in motor vehicle accidents in the 1990s.  

While there is no direct etiological tie, as noted above, an 
April 2002 VA outpatient treatment report shows the examiner's 
opinion that the use of a cane and/or crutches, which are 
necessary due to the left knee, aggravate the left shoulder.  
A March 2001 report contains a similar opinion.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to provide 
any outstanding medical records pertaining 
to treatment or evaluation of her left 
shoulder disability or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current nature and etiology of any current 
left shoulder disability.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

With respect to each currently present 
disorder of the left shoulder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was caused 
or permanently worsened by service-
connected disability, to include the 
required use of canes and crutches.  


4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


